DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 4 are currently amended.
Claims 7-22 are new.
Claims 1-22 are pending.

Response to Remarks
35 U.S.C. § 112(a)
Applicant’s amendments to the claims have overcome the previous rejections. Accordingly, the previous rejections are withdrawn.

35 U.S.C. § 103
Applicant contends reference Garfinkle does not disclose certain claimed features. Applicant’s arguments have been fully considered, but are not persuasive because applicant does not state how the cited sections do not teach the elements/limitations of the claims. Rather, applicant submits arguments in conclusory fashion without supporting evidence.
Applicant also contends "compliance information" must be given patentable weight. However, this feature is not claimed.
Applicant also contends “access instruction" is not non-functional descriptive data. However, the office action mailed 03/15/2022 does not state that “access instruction" is non-functional descriptive data.
Applicant also contends reference Garfinkle's disclosure is directed to address a different problem compared to what Applicant's claims are directed to solve. However, Applicant’s argument is not found persuasive because it does not state how the cited sections do not teach the elements/limitations of the instant claims.
Applicant also contends reference Bhaskaran does not disclose certain claimed features. Applicant’s arguments have been fully considered, but are not persuasive because applicant does not state how the cited sections do not teach the elements/limitations of the claims. Rather, applicant submits arguments in conclusory fashion without supporting evidence.

Claim Objections
Claims 8 and 12-13 are objected to because of the following informalities. Claims 8 and 12-13 recite “receiving, the mobile electronic device of the voter …”. It appears “by” was unintentionally not included within the limitation prior to “the” as a typographical error. Examiner suggests amending it to be “receiving, by the mobile electronic device of the voter …” instead. Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0138343 A1 to Knowles et al. (hereinafter, “Knowles”) in view of US 2012/0053997 A1 to Garfinkle et al. (hereinafter, “Garfinkle”) and further in view of US 2012/0173305 A1 Bhaskaran (hereinafter “Bhaskaran”).

Claims 1 and 4:	
Knowles discloses:
transmitting, by the mobile electronic device of the voter, authentication information associated with the voter, wherein the authentication information comprises at least one first personal identifier of the voter and at least one first device identifier of the mobile electronic device of the voter [¶0055, ¶0058, ¶0063]
after the voter has been authenticated based, at least in part, on the at least one first access instruction and the authentication information, receiving, by the mobile electronic device of the voter, based on the at least one first control number associated with the at least one first access instruction: i) corporate information identifying a plurality of corporate issues related to the corporate voting event of the publicly traded company whose shares are owned and/or managed by the voter, and ii) at least a portion of at least one first corporate document related to the corporate voting event, wherein the at least one first corporate document is available for access by the voter [Fig. 4, ¶0057-0060, ¶0064, ¶0070]
individually presenting, based at least in part on the corporate information, by the mobile electronic device of the voter, on a screen of the mobile electronic device, to the voter, a first corporate issue from the plurality of corporate issues and at least one first option to access the at least one first corporate document [Fig. 4, ¶0057-0060, ¶0064, ¶0070]
receiving, by the mobile electronic device of the voter, from the voter, based on a first single action performed by the voter with the mobile electronic device, a first vote on the first corporate issue immediately after the individually presenting, by the mobile electronic device of the voter, on the screen of the mobile electronic device, the first corporate issue and the at least one first option to access the at least one first document [¶0057-0060, ¶0064, ¶0070]
automatically transmitting, by the mobile electronic device of the voter, the first vote to a computer system [the specialized computer system], wherein the computer system [the specialized computer system] is configured to record the first vote [¶0056-0060, ¶0064, ¶0070]
individually presenting, based at least in part on the corporate information, by the mobile electronic device of the voter, automatically after the mobile electronic device of the voter receives the first vote on the first corporate issue from the voter, on the screen of the mobile electronic device, to the voter, a second corporate issue from the plurality of corporate issues [Fig. 4, ¶0057-0060, ¶0064, ¶0070]
receiving, by the mobile electronic device of the voter, from the voter, based on a second single action performed by the voter with the mobile electronic device, a second vote on the second corporate issue immediately after the individually presenting, by the mobile electronic device of the voter, on the screen of the electronic device of the voter, the second corporate issue [¶0057-0060, ¶0064, ¶0070]
automatically transmitting, by the mobile electronic device of the voter, the second vote to the computer system [the specialized computer system], wherein the computer system [the specialized computer system] is configured to record the second vote, wherein the first vote is transmitted by the mobile electronic device of the voter to the computer system [the specialized computer system] before the second vote is transmitted by the electronic device of the voter to the computer system [the specialized computer system] so as to result in: i) separate voting, by the voter, on each corporate issue from the plurality of corporate issues, and ii) separate recordation, by the computer system [the specialized computer system], of the first vote and the second vote [¶0056-0060, ¶0064, ¶0070]
allowing the voter, utilizing the mobile electronic device of the voter, to independently change at least one of the first vote and the second vote so as to result in the computer system [the specialized computer system] recording for a tabulation at least one change in at least one of the first vote and the second vote [¶0059-0060, ¶0070]
Knowles does not disclose: 
transmitting, by a mobile electronic device of a voter, at least one first access instruction received by a voter, wherein the at least one first access instruction has been acquired by the mobile electronic device of the voter from at least one first access document, wherein the at least one first access instruction is encoded in at least one of: i) at least one first QR code, and ii) at least one first hypertext link, wherein the voter has received the at least one first access instruction based, at least in part, on the voter's ownership and/or management of at least one share of a publicly traded company, wherein the at least one first access instruction comprises at least one first control number associated with: i) the voter, and ii) a corporate voting event of the publicly traded company
wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of the mobile electronic device of the voter, a model of the mobile electronic device of the voter, and a geographic location of the voter
wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter
Garfinkle discloses:
transmitting, by a mobile electronic device of a voter, at least one first access instruction received by a voter, wherein the at least one first access instruction has been acquired by the mobile electronic device of the voter from at least one first access document, wherein the at least one first access instruction is encoded in at least one of: i) at least one first QR code, and ii) at least one first hypertext link, wherein the voter has received the at least one first access instruction based, at least in part, on the voter's ownership and/or management of at least one share of a publicly traded company, wherein the at least one first access instruction comprises at least one first control number associated with: i) the voter, and ii) a corporate voting event of the publicly traded company [¶0015-0016, ¶0019, ¶0024, ¶0028]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and mobile electronic device of a voter of Knowles to include transmitting, by a mobile electronic device of a voter, at least one first access instruction received by a voter, wherein the at least one first access instruction has been acquired by the mobile electronic device of the voter from at least one first access document, wherein the at least one first access instruction is encoded in at least one of: i) at least one first QR code, and ii) at least one first hypertext link, wherein the voter has received the at least one first access instruction based, at least in part, on the voter's ownership and/or management of at least one share of a publicly traded company, wherein the at least one first access instruction comprises at least one first control number associated with: i) the voter, and ii) a corporate voting event of the publicly traded company, as taught by Garfinkle, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).
Knowles in view of Garfinkle does not disclose:
wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of the mobile electronic device of the voter, a model of the mobile electronic device of the voter, and a geographic location of the voter
wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter
Bhaskaran discloses:
wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of the mobile electronic device of the voter, a model of the mobile electronic device of the voter, and a geographic location of the voter [¶0013-0015, ¶0025-0026, ¶0051-0052]
wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter [¶0013-0015, ¶0025-0026, ¶0051-0052]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and mobile electronic device of a voter of Knowles in view of Garfinkle to include wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of the mobile electronic device of the voter, a model of the mobile electronic device of the voter, and a geographic location of the voter, and wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter, as taught by Bhaskaran, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claims 7 and 15: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles further discloses:
wherein the corporate voting event is an annual meeting of the publicly traded company (Abstract; paras 2-4, 52, 73)
wherein the plurality of corporate issues is generated based on an agenda of the annual meeting (Abstract; Fig.4; paras 2-4, 52, 73)

Claims 8 and 16: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles further discloses:
receiving, after the voter has been authenticated based, at least in part, on the at least one first access instruction and the authentication information, a real time online watching content that is associated with the plurality of corporate issues (paras 2-4, 20, 52, 61, 73)

Claims 9 and 17: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 8 and 16. Knowles further discloses:
wherein the real time online watching content comprises a real time virtual annual meeting (paras 2-4, 20, 52, 61, 73)

Claims 10 and 18: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles further discloses:
wherein the corporate voting event is a proxy voting event (paras 3, 67)

Claims 11 and 19: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles further discloses:
wherein the at least one first control number is valid during a predetermined time period (paras 4, 12, 22, 28, 50-51)



Claims 12 and 20: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles further discloses:
receiving, the mobile electronic device of the voter, in response to the automatically transmitting the first vote, a first voting confirmation data that confirms a recordation of the first vote (Fig.6; paras 35, 55, 59-60, 64, 68)

Claims 13 and 21: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles further discloses:
receiving, the mobile electronic device of the voter, in response to the automatically transmitting the second vote, a second voting confirmation data that has been updated with a combination of the first and the second votes (Fig.6; paras 35, 55, 59-60, 64, 68)

Claims 14 and 22: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles further discloses:
wherein the mobile electronic device is a mobile phone (para 37)

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Garfinkle in view of Bhaskaran and further in view of US 8413882 B1 to Nidamarthi et al. (hereinafter, “Nidamarthi”).

Claims 2 and 5: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles in view of Garfinkle in view of Bhaskaran does not disclose:
wherein the transmitting, by the mobile electronic device of the voter, the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device [wherein the operation of transmitting the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device]
Nidamarthi discloses:
wherein the transmitting, by the mobile electronic device of the voter, the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device [wherein the operation of transmitting the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device] [Fig.5 515, Col.17 L5-10]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and mobile electronic device of a voter of Knowles in view of Garfinkle in view of Bhaskaran to include wherein the transmitting, by the mobile electronic device of the voter, the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device [wherein the operation of transmitting the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device], as taught by Nidamarthi, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR)..

Claims 3 and 6: 
Knowles in view of Garfinkle in view of Bhaskaran in view of Nidamarthi disclose all limitations of claims 2 and 5. Nidamarthi also discloses:
wherein the third single action is: tapping by the voter on a button of the mobile electronic device so as to cause the mobile electronic device to acquire the at least one first access instruction [wherein the third single action comprises is: tapping by the voter on a button of the mobile electronic device so as to cause the mobile electronic device to acquire the at least one first access instruction] [Fig.5 515, Col.17 L5-10]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020082907 A1 to Inomata discloses a method for conducting a shareholders meeting with remote participation using a network.
US 20030055719 A1 to Faigle is discloses remote participation and voting in a meeting.
US 20060016887 A1 to Faulk discloses a method and system for electronic solicitation of votes affecting corporate affairs.
US 20120239464 A1 to Vicari discloses computer methods and computer systems for voting.
US 20180350180 A1 to Onischuk discloses a computerized voting system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685